Atkinson, J.
1. Upon a proper construction, the special tax of $50, provided for in paragraph 47 of the general tax act of 1927 (Ga. L. 1927, pp. 56, 71), is an occupation tax upon business; and the tax upon the business of operating a “bowling-alley” as employed in this act refers to the business and not the character of the equipment or number of alleys employed at the place where the business of operating a bowling-alley is conducted.
2. The judge erred in refusing to enjoin collection of the alleged delinquent taxe.s demanded on the basis of the number of “beds” or “alleys” for bowling, constituting parts of the equipment in each place of business conducted by the plaintiff.

Judgment reversed.


All the Justices concur, except Russell, G. J., and Gilbert, J., who dissent.